
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.21


December 16, 2004

David Sankaran

Dear David:

        We are pleased to offer you following position within Accelrys Inc. and
it is our hope that you will become a part of this exciting and innovative
organization. The following will confirm the terms of our offer of employment to
you:

        Position/Location:    You will assume the position of Senior Vice
President and Chief Financial Officer of Accelrys and will join us as a member
of the Executive Management Team. In this role you will you will report directly
to Mark Emkjer, President and CEO of Accelrys. It is understood that you be
based for a period of up to 5 months from your home in Orinda and will travel to
our San Diego headquarters during the week.

        Compensation:    Your compensation in the above position will include an
annual base salary of $225,000.00, paid semi-monthly at the rate of $9,375.00
per pay period. In addition you will participate in our Management Incentive
Plan with a targeted bonus of 40% of your base salary and earned upon the
achievement of corporate and individual objectives.

        Employment and Benefits:    As a US employee of Accelrys Inc., you will
participate in our comprehensive employee benefits package. Accelrys is
committed to maintaining a competitive position in the employment marketplace
and in doing so makes available to you the standard employee benefits package
provided to US-based employees. This will include, but is not limited to,
health, disability and life insurance; participation in our 401(k) retirement
savings plan; and vacation benefits.

        In addition, you will be eligible to participate in a number of
executive-level benefits including supplemental long term disability insurance
and participation in Accelrys' executive deferred compensation plan under which
you will be eligible to earn up to an additional 20% of your base salary based
upon Accelrys stock price performance criteria.

        It is understood that this offer of employment, its acceptance, or the
maintenance of human resources policies, procedures, and benefits do not create
a contract of employment for a specified term or guarantee of specific benefits.
Employment at Accelrys Inc. is not for a specific term and can be terminated by
you or by Accelrys Inc. at any time for any reason, with or without cause.

        This letter supersedes any prior or contrary representations that may
have been made by Accelrys Inc. Upon acceptance of this offer, the terms
described in this letter shall be the terms of your employment. Any additions or
modifications of these terms must be in writing and signed by the Vice President
of Human Resources.

        Business Travel Terms:    Accelrys will agree to reimburse you for up to
$3,000 per month to offset the expense associated with your business lodging in
San Diego for a period not to exceed 5 months.

        Relocation Terms:    Accelrys Inc. will agree to pay for reasonable and
customary expenses associated with your relocation to the San Diego area upon
your acceptance of this offer and upon commencement of your employment with us.
Relocation expenses must be approved in advance and can include the following:

•The packing and moving of your household goods

•Closing costs associated with the purchase of a home in San Diego within
6 months of your commencement of employment with us. (up to 11/2% of total cost
of the home)

•Closing costs associated with the sale of your home in Orinda within 9 months
of your commencement of employment with us. (up to 6% of total cost of the home)

•Tax gross up provision in accordance with standard company policy

--------------------------------------------------------------------------------





        Please note that should you voluntarily terminate your employment with
the company prior to 2 years from the date of your relocation to San Diego, as
defined by final payment of relocation related expenses, you will agree to repay
to the company all monies paid to you or on your behalf in conjunction with your
relocation in accordance with the following.

        Employment Termination & Change of Control Provisions:    In the event
that your employment with the Company is involuntarily or constructively (to be
defined as an adverse employment action materially effecting the employee's
targeted compensation or level of responsibility within the organization)
terminated for reasons other than gross misconduct, Accelrys Inc. will agree to
pay to you a severance payment equal to 6 months of your then base salary
amount. This amount will be deemed payable upon the effective date of your
termination and will be paid to you in 12 equal bi-weekly payments consistent
with our standard US payroll processing periods.

        In addition, in the event of a Change in Control resulting in actual or
constructive termination (to be defined an adverse employment action materially
effecting your targeted compensation level or level of responsibility within the
organization that is taken 2 months prior to or 12 months following the sale or
acquisition of in excess of 50% of the company's stock), you will also be
entitled to acceleration of all outstanding unvested stock options, restricted
stock and/or stock appreciation units.

        The payment of any severance and the acceleration of any unvested stock
options, restricted stock or stock appreciation units will be conditional upon
your execution of an employment agreement with Accelrys inclusive of a standard
release of all claims, non-solicitation and of a non-competition agreement for a
period equal to that of the severance payment period provisions.

        Option Grant:    Upon joining the Company, management will recommend to
the Board of Directors that you be given the opportunity to receive an option
for 100,000 shares of common stock pursuant to the terms of the Non-Qualified
Stock Plan. Any offer of options is subject to the written approval of the
Company's Board of Directors and such standard conditions as the Board may
impose. The option will vest over a four (4) year period and will be priced in
accordance with the market close price as of the day you begin your employment
with us.

        Confidentiality:    Due to the nature of your responsibilities, you will
be required to execute and will be bound by the Company's Invention and
Non-Disclosure Agreement ("the Agreement") effective upon your commencement of
employment with the company. Please find a copy of this document enclosed for
your review.

        Proposed Start Date:    You will formally appointed to this role upon
your resignation from your current position and your commencement of employment
with us on or before January 31, 2005.

        This offer is subject to your submission of an I-9 form, to satisfactory
completion of Accelrys' reference and background check and satisfactory
documentation with respect to your identification, and right to work in the
United States.

--------------------------------------------------------------------------------




        I look forward to your joining the Accelrys team and your involvement in
what we are confident represents an exciting and professionally rewarding
venture.

Accelrys Inc.      
By:
/s/  JUDITH OHRN HICKS      

--------------------------------------------------------------------------------

Judith Ohrn Hicks
Vice President, Human Resources
 
 
 
    
 
 
 
  Agreed and Accepted by:      
/s/  DAVID SANKARAN      

--------------------------------------------------------------------------------

David Sankaran
 
 
 
Start Date: ____________
 
 
 
    
 
 
 
 
    
 
 
 
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.21

